DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 06/07/2021. Claims 1-7, 17, and 62-73 are pending in the current office action. Claims 1-3, 5, 17, 62-65, and 67-69 have been amended by the applicant. 

Status of the Rejection
The drawing and claim objections have been overcome by the applicant's amendments. A new claim objection is necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Objections
Claim 64 is objected to because of the following informalities: Claim 64 recites “the moat” but depends from claim 1, which previously recited “a moat region”. region” for consistency. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 67 recites the limitation “forming a contact to a gate”. Claim 67 depends from claim 1, which previously recited “depositing or growing a gate dielectric material within the moat region”. It appears the “gate” of claim 67 is the same as the “gate dielectric material” recited in claim 1, but the limitation seems to imply there is a “gate” element in addition to the previously recited “gate dielectric material”. Claims 68-70 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 67. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1-2, 5, 7, 63-66, and 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US 2014/0327446 A1) in view of Currie et al. (US 2004/0173812 A1). 
Regarding claims 1 and 63-64, Bedell discloses a method of forming a device (method of making a FET nanopore sensor [Para. 0027; Fig. 1]), the method comprising steps of: 
providing a substrate comprising a semiconductor layer (silicon-on-insulator substrate comprising a silicon semiconductor layer 204 [Paras. 0026-0028; Figs. 1-2 and 5]);
etching a portion of the substrate to form a substrate etch region (silicon layer 202 and buried silicon oxide layer 203 are etched to form window 401 “substrate etch region” [Para. 0033; Figs. 1-2 and 4-7]);
forming a source region using a first portion of the semiconductor layer (source layer 301A is grown on the channel layer 302A as part of the FET stack 205 that covers the silicon layer 204 [Paras. 0027-0028; Figs. 2-3A; 301A of the FET stack 205 covers the entire portion of 204 and thus any portion of layer 204 could be considered “a first portion”]);
forming a drain region using a second portion of the semiconductor layer (drain layer 303A is the first layer epitaxially grown on the silicon layer 204 as part of the FET stack 205 that covers the silicon layer 204 [Paras. 0027-0028; 
forming a channel using a third portion of the semiconductor layer (channel layer 302A is epitaxially grown on the drain layer 303A as part of the FET stack 205 that covers the silicon layer 204 [Paras. 0027-0028; Figs. 2-3A; 302A of the FET stack 205 covers the entire portion of 204 and thus any portion of layer 204 could be considered “a first portion”]);
depositing or growing a gate dielectric material 
forming one or more nanopores within the semiconductor layer (nanopore 501 is formed in the semiconductor FET stack 205 “semiconductor layer” [Paras. 0033-0034; Fig. 5]). 
Bedell is silent on a moat region and thus fails to expressly teach “forming a moat region within the semiconductor layer” and depositing or growing a gate dielectric material “within the moat region”, of instant claim 1. Bedell further fails to teach “a self-aligned structure overlying and aligned with the substrate etch region”, of instant claim 63, and “wherein the moat surrounds the self-aligned structure”, of instant claim 64. 
Currie discloses a method of forming trench structures around a transistor including field effect transistors [abstract; Para. 0087] wherein the method includes forming a photoresist mask 32, masking layer 28, and pad oxide layer 26 over a semiconductor structure wherein the regions surrounding the structure are etched in order to form isolation trench structures 55a-55d within the semiconductor silicon layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure and method of making the structure disclosed by Bedell to include a step of forming a mask on top of the source/drain/gate regions at the nanopore and forming a moat surrounding the mask structure in order to form isolation trench structures around the FET stack because Currie teaches that such structure can help prevent migration of carriers and prevents the leakage of current between transistors and other devices and can also be utilized to increase planarity and packing density of transistor devices [Paras. 0003, 0068]. Regarding the formation of the gate dielectric within the moat region, Bedell teaches that the gate dielectric layer is formed to coat the entire surface of the nanopore and the entire top surface as shown in Figs. 5 and 7. Currie teaches wherein the trench structures are formed in the top surface as shown in Fig. 10B wherein the trench structures include dielectric coatings 72/78 as shown in Fig. 6 and discussed in Para. 0055. One skilled in the art in light of the combined teachings of Bedell and Currie 
Regarding claim 2, Bedell further discloses wherein the step of providing the substrate comprises providing a semiconductor-on-insulator substrate (the FET stack 205 is formed on a silicon-on-insulator substrate comprising two silicon layers 202/204 with a buried silicon oxide layer 203 [Paras. 0026-0027; Figs. 2, 4-7]).
Regarding claim 5, Bedell further discloses wherein the one or more nanopores are formed using wet etchant, and wherein the nanopore formation is controlled by one or more of: (3) chemical-stop etching, wherein an etching-chemical mixes with another chemical upon the nanopore formation and loses etching activity (Bedell discloses wet etching using reactive ion etching wherein potassium hydroxide (KOH) or tetramethylammonium hydroxide (TMAH) are used as the etchant material. One skilled in the art would understand that these compounds are used as chemical-stop etching agents wherein when the hydroxide ions from the etching material reach an acidic buffer solution after etching through the material the hydroxide ion is neutralized and thus etching is stopped. This position is supported by the instant specification Pg. 23, line 32 through Pg. 24, line 14 and is also discussed in Takalapalli Para. 0052 (cited below)]). 
Regarding claim 7
Regarding claims 65-66, Bedell further discloses wherein the gate dielectric material comprises a gate oxide, of instant claim 65, and a step of forming a gate layer, of instant claim 66 (the gate dielectric layer is formed to coat the surface of the nanopore and may comprise a high-k oxide material or may comprise a bilayer of SiO2/HfO2 [Para. 0034; Figs. 1, 5 and 7; Note: the single layer of gate dielectric meets the limitation of being a “gate oxide” and also meets the limitation of being a “gate layer”; alternative, the bilayer structure also meets the limitation as one of the layers could be considered the “gate layer” while the other layer could be interpreted as the “gate oxide”]).
Regarding claims 72-73, Bedell further discloses a step of forming one or more additional layers over the channel, of instant claim 72, wherein the one or more additional layers comprise…dielectric materials, of instant claim 73 (gate dielectric layer 502 is formed over the FET stack 205 which includes channel layer 302A [Paras. 0028, 0034; Figs. 1, 5 and 7; claim 6]).


Claims 3-4, 17, 62, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell in view of Currie, as applied to claim 1 above, and further in view of Sauer et al. (US 2006/0154399 A1).
Regarding claim 3
Bedell is silent on the substrate comprising plural silicon-on-insulator layers and thus fails to expressly teach “wherein the substrate comprises a plurality of semiconductor-on-insulator layers”.
Sauer discloses an analysis device comprising FET drain/source regions for analyzing biopolymers that translocate through a nanopore [abstract; Paras. 0050-0051] wherein the device comprises a multi-layer FET device including a waver having n-type doped silicon regions 198, p-type silicon dioxide regions 200, n-type doped silicon regions 202, p-type doped silicon dioxide region 204, and an n-type doped silicon region 206 (plurality of silicon-on-insulator layers) [Paras. 0078-0080; Fig. 19]). Sauer teaches that such structure enables the device to include plural MOSFET device that can measure the current induced by the biopolymer strand passing through the nanopore and thus make multiple measurements of the bases to improve accuracy [Para. 0080]).
It would have been obvious to one having ordinary skill in the art to have duplicated the structure of Bedell such that there are plural FET stacks and thus plural silicon-on-insulator layers in order to form plural FET sensors because Sauer teaches that such duplication of the MOSFET sensors enables for multiple measurements to be performed on the biopolymer as it passes through the nanopore and thus can lead to improved accuracy [Para. 0080]. Furthermore, to incorporate plural FET stacks/SOI layers rather than a single FET stack/SOI layer would constitute a mere duplication of parts that would yield the predictable result yielding plural sensors to make plural measurements of the sample as it passes through the nanopore for improved accuracy [as taught by Sauer Para. 0080]. It has been held that mere duplication of parts has no 
Regarding claim 4, modified Bedell discloses the limitations of claim 1 as discussed previously. 
Bedell is silent on the size of the nanopore and thus fails to expressly disclose “wherein the one or more nanopores comprise an opening between about 1 nm and about 100 nm”. 
Sauer discloses an analysis device comprising FET drain/source regions for analyzing biopolymers that translocate through a nanopore [abstract; Paras. 0050-0051] wherein the device comprises a nanopore with a diameter in the nanometer range, for example within the range of about 1 nm to about 10 nm [Para. 0058]. Sauer further teaches wherein a diameter within this range ensures that only DNA can pass through the nanopore at any given time such that as the DNA strand passes through the nanopore the sequence of bases can be determined [Para. 0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the nanopore disclosed by Bedell to have select and utilize a diameter within the disclosed range of Sauer (i.e., 1-10 nm), including those amounts that are within the claimed range (i.e., 1-100 nm), in because Sauer teaches that diameters in the range of 1 to 10nm is suitable for a nanopore sequencing device and ensures that only one DNA strand can pass through the nanopore at any given time [Para. 0058], which is the analyte of interest disclosed by Bedell [abstract]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
Regarding claim 17, modified Bedell discloses the limitations of claim 1 as discussed previously.
Bedell is silent on the use of more than one FET sensor around the nanopore and thus fails to expressly teach “wherein a plurality of independently-controlled transistors is formed using the semiconductor layer and about the one or more nanopores”.
Sauer discloses an analysis device comprising FET drain/source regions for analyzing biopolymers that translocate through a nanopore [abstract; Paras. 0050-0051] wherein the device comprises a multi-layer FET device including a waver having n-type doped silicon regions 198, p-type silicon dioxide regions 200, n-type doped silicon regions 202, p-type doped silicon dioxide region 204, and an n-type doped silicon region 206 (plurality of silicon-on-insulator layers) [Paras. 0078-0080; Fig. 19]). Sauer teaches that such structure enables the device to include plural MOSFET device that can measure the current induced by the biopolymer strand passing through the nanopore and thus make multiple measurements of the bases to improve accuracy [Para. 0080]).
It would have been obvious to one having ordinary skill in the art to have duplicated the structure of Bedell such that there are plural FET stacks in order to form plural FET sensors because Sauer teaches that such duplication of the MOSFET sensors enables for multiple measurements to be performed on the biopolymer as it passes through the nanopore and thus can lead to improved accuracy [Para. 0080]. Furthermore, to incorporate plural FET stacks rather than a single FET stack would constitute a mere duplication of parts that would yield the predictable result yielding plural sensors to make plural measurements of the sample as it passes through the 
Regarding claim 62, modified Bedell disclosed the limitations of claim 1 as discussed previously. 
Bedell is silent on the device comprising more than one nanopore and thus fails to expressly disclose “wherein the step of forming the one or more nanopores within the semiconductor layer comprises forming a plurality of nanopores”. 
Sauer discloses an analysis device comprising FET drain/source regions for analyzing biopolymers that translocate through a nanopore [abstract; Paras. 0050-0051] wherein the device comprises plural nanopores within the semiconductor layer with FET sensors arranged around each of the nanopores [Paras. 0094-0097]. Sauer teaches that such structure allows for the two distinct collection regions to analyze distinct DNA compounds such that each of the nanopore regions collect one of the distinct DNA compounds and rejects extraneous compounds [Paras. 0096-0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Bedell that comprises only a single nanopore within a single FET stack to instead include a plurality of nanopores in the semiconductor layer to create an array of FET sensors because Sauer teaches that such structure allows for the simultaneous detection of two distinct DNA compounds and further enables for the isolation of a specific compound by each nanopore/FET device [Paras. 0094-0097]. Furthermore, to incorporate plural nanopores instead of a single nanopore would constitute a mere duplication of parts that would 
Regarding claims 67-69, modified Bedell discloses the limitations of claim 1 as discussed previously. 
Although the drain, source, and gate regions have an inherent means for contacting with the voltage source, as outlined in Para. 0039, Bedell is silent on the formation of contacts and the location of the contacts in relation to the substrate surface. Bedell therefore fails to expressly teach “forming a contact to the source region; forming a contact to the drain region; and forming a contact to a gate”, of instant claim 67, “wherein at least two of the contact to the source region, the contact to the drain region, and the contact to the gate are formed on a same side of the substrate”, of instant claim 68, and “wherein the contact to the source region, the contact to the drain region, and the contact to the gate are formed on the same side of the substrate”, of instant claim 69.
Sauer discloses an analysis device comprising FET drain/source regions for analyzing biopolymers that translocate through a nanopore [abstract; Paras. 0050-0051] wherein the device comprises metal contacts 123/142 that are in deposited in contact with the source/drain regions wherein the metal contacts are all located on the same side of the substrate (i.e., the top surface) [Paras. 0055, 0073; Figs. 1, 15, 19-20]. Sauer further teaches that the metal contacts allow for the voltage source to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sauer, which necessarily has some type of contact between the voltage source and the electrodes, such that the device has metal contacts that are deposited in contact with the source, drain, and gate regions of the FET stack, wherein the metal contacts are all disposed on the same/top side of the substrate, because Sauer teaches that such metal contacts allows for the voltage source to be connected to the nucleic acid sensor for performing analysis for the analysis of DNA sequences [Paras. 0055-0056]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., metal contacts are well-known in the art and would yield the predictable result of connecting the electrodes to the voltage source) [MPEP 2143(A)]. 


Claims 6 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell in view of Currie, as applied to claim 1 above, and further in view of Takulapalli et al. (WO 2013/155116 A1).
Regarding claim 6
Bedell is silent on controlling the nanopore formation based upon electrical current, capacitive, or conductance measurements and thus fails to expressly teach wherein during formation of the one or more nanopores, “etching is stopped before the formation of the one or more nanopores based on a measurement of one or more of: electrical current measurements, capacitive measurement, and conductive measurement”. 
Takulapalli discloses a FET device for measuring biomolecular sequencing [abstract] wherein the fabrication process includes wherein the nanopore is formed in a two-step process that includes the chemical-stop etching (as disclosed by Bedell) in combination with a feedback electrical sensing circuit that measures the conduction across the nanopore due to base-acid neutralization that can be used to stop the nanopore etching [Pg. 16, line 18 through Pg. 17, line 10]. Takulapalli further teaches that such two-step etching process yields much higher control of the nanopore fabrication and can be used for fast, precise fabrication controlled nanopores in many different kinds of substrate materials [Pg. 16, line 18 through Pg. 17, line 10]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming the nanopore disclosed by Bedell to incorporate a feedback electrical sensing circuit and two-step formation process, as disclosed by Takulapalli, because Takulapalli teaches that the feedback control of the etching process based upon the conduction across the nanopore yields much higher control of the nanopore fabrication for fast, precise fabrication control of the nanopore [Pg. 16, line 18 through Pg. 17, line 10].
Regarding claim 71, modified Bedell discloses the limitations of claim 1 as discussed previously.
Bedell is silent on a C-shaped or V-shaped channel and thus fails to expressly teach “wherein the channel is C-shaped or V-shaped”. 
Takulapalli discloses a FET device for measuring biomolecular sequencing [abstract] wherein the nanopore, and subsequently the semiconductor/oxide layers that form the nanopore, are formed as C-shaped or V-Shaped structures [Figs. 1-6, 8-9] wherein the etched region includes a shape comprising conical, pyramidal, spherical, or that has a cross section in the shape of a circle, rectangular, polygon or slit [Pg. 3, lines 20-23]. Takulapalli further teaches that the conical or pyramidal shape of the nanopore/layers take advantage of electric field focusing wherein the electric field focusing is even more extreme due to the nanoscale surface convoluted around the nanopore center that results in double amplification events [Pg. 3, lines 3-8; Pg. 15, line 1 through Pg. 16, line 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the semiconductor/oxide layers, including the source, drain, channel, and gate layers such that the layers form a C-shape or V-shape in order to form a conical or pyramidal shaped nanopore because Takulapalli teaches that such shape takes advantage of electric field focusing and double amplification of the sensor signal [Pg. 3, lines 3-8 and 20-23; Pg. 15, line 1 through Pg. 16, line 5; Figs. 1-6, 8-9]. Furthermore, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). . 

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Bedell in view of Currie and Sauer, as applied to claim 67 above, and further in view of Takulapalli et al. (WO 2013/155116 A1).
Regarding claim 70, modified Bedell discloses the limitations of claim 67 as discussed previously.
Bedell is silent on a C-shaped or V-shaped gate and thus fails to expressly teach “wherein the gate is C-shaped or V-shaped”. 
Takulapalli discloses a FET device for measuring biomolecular sequencing [abstract] wherein the nanopore, and subsequently the semiconductor/oxide layers that form the nanopore, are formed as C-shaped or V-Shaped structures [Figs. 1-6, 8-9] wherein the etched region includes a shape comprising conical, pyramidal, spherical, or that has a cross section in the shape of a circle, rectangular, polygon or slit [Pg. 3, lines 20-23]. Takulapalli further teaches that the conical or pyramidal shape of the nanopore/layers take advantage of electric field focusing wherein the electric field focusing is even more extreme due to the nanoscale surface convoluted around the nanopore center that results in double amplification events [Pg. 3, lines 3-8; Pg. 15, line 1 through Pg. 16, line 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the semiconductor/oxide . 

Response to Arguments
Applicant's arguments/amendments filed 06/07/2021 with respect to the objections to the drawings and claims have been fully considered and are persuasive. The objections to the drawings and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 8-10, filed 06/07/2021, with respect to the 35 U.S.C. § 102 and/or 35 U.S.C. § 103 rejections have been fully considered but are moot as they are not drawn to the combination of references used in the current grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795